DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. With regards to independent claims 1 and 12 Applicant argues that the cited reference Reddy does not teach or disclose identifying an external object for controlling content displayed in a display as a controller, as now required by the claim language.  Examiner respectfully disagrees as Reddy in at least the abstract clearly discloses “A system configured to determine a pose of a physical object in a physical environment and to utilize the pose as an input to control or manipulate a virtual environment or mixed reality environment”.  Reddy further discloses in at least col. 7 lines 60-67 “the object models may be utilized in conjunction with images including the object having the constellations to determine the 6DOF pose and/or identify of the object by utilizing the 3D-2D point correspondence between model points and image points.”, thus the pose is used to identify the external object.  Applicant further argues that Reddy does not teach or disclose determining a shape matching the external object among a plurality of designated shapes, determining a type of input corresponding to the shape matching the external object, and detecting via a camera a user input for controlling the virtual object, as required by the amended claims.  Examiner again respectfully disagrees as Reddy discloses in at least the abstract discloses capturing image data of a physical object having a constellation or pattern (shape).  Further in at least col. 4 lines 19-33 Reddy discloses that the image system may also maintain a database or data store of object models including model points corresponding to constellation points. In some cases, the object models may be utilized in conjunction with images including the object having the constellations to determine the 6DOF pose and/or identify of the object, thus  “determining a shape matching the external object among a plurality of designated shapes”.  Reddy further teaches in at least col. 3 lines 60-63 the image system may be configured to utilize the 6DOF pose of the object as a control input or user input.  The rejection is therefore sustained.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al (U.S. Pat # 10664993) in view of Kim et al (pub #20140198468).                                                                         


Consider independent claims 1 and 12. Reddy et al teaches A wearable device (See at least Fig. 5 and col. 21 lines 12-15, headset device 506). comprising: 
a memory for storing instructions; (Fig. 6 and col. 22 lines 15-30, computer-readable media 610 that may include volatile and non-volatile memory).
at least one camera; (Fig. 6 and col. 21 lines 20-34, image components 602 that may be cameras).
and at least one processor, (Fig. 6 and col. 22 lines 16-22, processor 608).
the at least one processor configured to, when executing the instructions: 
display, via the display, content including a virtual object, (Col. 26 line 64-col. 27 line 3, display 808).
detect, via the at least one camera, an external object, (Col. 37 line 65-Col. 38 line 7, At 1602, the image system may receive an image. The image may include data of an object associated with the image system.).
determine a shape matching the external object among a plurality of designated shapes as a first shape of the external object, (col. 4 lines 23-33, the object may be marked with a predetermined pattern or constellation. For instance, an object may be equipped with a number of active components, such as light emitting diodes (LEDs), arranged according to the predetermined pattern or constellation. The image system may also maintain a database or data store of object models including model points corresponding to constellation points. In some cases, the object models may be utilized in conjunction with images including the object having the constellations to determine the 6DOF pose and/or identify of the object).
determine a type of input corresponding to the first shape and for controlling the virtual object, (col. 3 lines 60-67, the image system may be configured to utilize the 6DOF pose of the object as a control input or user input).
based on the type of the input, detect, via the at least one camera, a user input for controlling the virtual object, and based on the user input, control the virtual object displayed in the display. (col. 11 lines 58-67, the image system 104 may be configured to use the 6DOF pose of the controller 106 as a user input or as part of a user input within the virtual environment). 

Reddy et al does not specifically disclose a display configured to allow external light toward a first surface to go through a second surface opposite to the first surface, and having a display area on the second surface.  However Kim et al in at least the abstract discloses a flat panel display device includes a board unit having a board surface, and a display unit facing the board unit, the display unit having a second surface facing the board surface and a first surface opposite to the second surface and for allowing an image to be displayed thereon, wherein the display unit transmits external light through the first surface and the second surface, to allow the board surface to be seen through the first surface of the display unit.  Therefore it would have been obvious to one of ordinary skill in the art to combine the display of Kim et al with the wearable device of Reddy et al in order to provide a high quality display in order for the viewer to clearly see images displayed thereon. 


Consider claims 2 and 13. Reddy et al further teaches The wearable device of claim 1, wherein the at least one processor is configured to, when executing the instructions, in response to detecting the external object, 
compare the external object with each of the plurality of the designated shapes, (Col. 13 lines 1-24, During 6DOF pose estimation, a number of candidates may be generated. The image system 104 may test each of the candidates by solving linear equations based at least in part on an object model representative of the controller 106 and the image points detected. The object model may include model points representative of the constellation points).
based on a result of the comparison, identify a designated shape matching the external object among the plurality of the designated shapes, (Col. 13 lines 1-24, the image system 104 may select one of the candidates to generate the 6DOF pose of the controller 106 for the current image or frame based on the number of inliers (e.g., the candidate or image point to model point relationship sets that generated the largest number of inliers) and/or the re-projection error metric (e.g., the candidate with the lowest associated re-projection error metric)).
and recognize the external object as the controller for controlling the virtual object, in response to identifying the designated shape.  (Col. 13 lines 1-24, Once a candidate is selected, the 6DOF pose of the controller 106 may be determined and the image system 104 may utilize the 6DOF pose for various purposes, such as a control or user input).

Consider claims 3 and 14. Reddy et al further teaches The wearable device of claim 1, further comprising: 
a communication circuit, (Col. 21 lines 58-60, communication interfaces 606).
wherein the at least one processor is configured to, when executing the instructions, 
receive from an external electronic device a message comprising information of the external object and information indicating that the external object is defined as the controller, 33SP19203-PCT (Col. 22 lines 5-10, receive orientation data associated with the object from an object).
after receiving the message, detect the external object, while displaying the content, and recognize the external object as the controller for controlling the content having the designated shape, based on the message.  (Col. 38 line 8-18, the image system may identify image points associated with an object within the image. Fig. 14 and col. 36 lines 38-61 gives an example of an object having plurality of constellation points 1430-1440 (image points) that form a recognizable shape of the object).


Consider claims 4 and 15. Reddy et al further teaches The wearable device of claim 1, wherein the at least one processor is configured to, when executing the instructions, after detecting the external object, identify that it is required to control the content while displaying the content, and recognize the external object as the controller for controlling the content, based on identifying that the content control is required.  (Col. 39 lines 34-41, the image system may output the pose. For example, once a candidate is selected, the 6DOF pose of the object may be generated and the image system may utilize the 6DOF pose for various purposes, such as a control or user input into the virtual environment.).

Consider claim 5. Reddy et al further teaches The wearable device of claim 1, wherein the at least one processor is configured to, when executing the instructions, in response to determining to display the content, identify whether the external object preregistered as the controller for controlling the content is in a field of view (FOV) of the at least one camera, (Col. 37 line 65-Col. 38 line 7, the image components may include infrared imaging devices for capturing data usable to identify image points corresponding to constellation points on the exterior of an object within the infrared spectrum. In some cases, the image may include data of an object associated with the image system).
and based on the identification, detect the external object using the at least one camera.  (Col. 38 lines 8-10, the image system may identify image points associated with an object within the image).


Consider claim 10. Reddy et al further teaches The wearable device of claim 1, wherein the at least one processor is configured to, when executing the instructions, while displaying the content, receive a user input requesting to control the content, in response to receiving the user input, identify the external entities comprising the external object in an FOV of the at least one camera using the at least one camera, by comparing each of the external entities and each of the plurality of the designated shapes, calculate matching rates of the external entities and the plurality of the designated shapes, based on the calculation, identify a combination of the designated shape and the external object having the highest matching rate, and recognize the external object as the controller for controlling the content, based on identifying the combination of the designated shape and the external object.  (Col. 6 lines 15-25, Each candidate may then be scored based on a number of inliers and/or a re-projection error and the candidate with, for example, the highest number of inliers may be utilized to generate the 6DOF pose of the object.  Col. 45 lines the candidate resulting in the highest number of inliers may be used to determine the idobject of one or more of the detected image points). 

Consider claim 11. Reddy et al further teaches The wearable device of claim 1, wherein the at least one processor is configured to, when executing the instructions, identify the designated shape corresponding to characteristics of the content among the plurality of the designated shapes, and recognize the external object as the controller having the designated shape, based on identifying that the matching rate of the designated shape and the external object is higher than a reference matching rate.  (Col. 6 lines 15-25, Each candidate may then be scored based on a number of inliers and/or a re-projection error and the candidate with, for example, the highest number of inliers may be utilized to generate the 6DOF pose of the object.  Col. 45 lines the candidate resulting in the highest number of inliers may be used to determine the idobject of one or more of the detected image points). 


Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al (U.S. Pat # 10664993) in view of Kim et al (pub # 20140198468) as applied to claim 1 above, and further in view of Powderly et al (pub # 20180307303).


Consider claim 6. Reddy et al in view of Kim et al does not specifically disclose The wearable device of claim 1, wherein the at least one processor is configured to, when executing the instructions, while identifying that the external object is in the FOV of the at least one camera and outside of an FOV of a user wearing the wearable device after the recognition, display visual affordance related to the external object on the display area.  However Powderly et al in at least paragraph 0144 discloses “The contextual factor can also include an affordance of the virtual object. The affordance of the virtual object can comprise a relation between the virtual object and the environment of the object which affords an opportunity for an action or use associated with the object. The affordances may be determined based on, for example, the function, the orientation, the type, the location, the shape, and/or the size of the object. The affordances may also be based on the environment in which the virtual object is located. As examples, an affordance of a horizontal table is that objects can be set onto the table, and an affordance of a vertical wall is that objects may be hung from or projected onto the wall. As an example, the may say “place that there” and a virtual office calendar is placed so as to appear horizontal on the user's desk in the user's office.”.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Powderly et al with the system and method of Reddy et al in view of Kim et al in order to utilize the existing benefits of direct user inputs while improving accuracy of interacting with objects in the 3D space (Powederly et al paragraph 0147).

Consider claim 7. Reddy et al further teaches The wearable device of claim 6, wherein the at least one processor is configured to, when executing the instructions, while identifying that the external object is within the FOV of the user and outside of the display area, display information of at least one function supportable by the controller on a partial area of the display area adjacent to the external object.  (Col. 39 lines 38-41, For instance, the image system may select one or more articles presented on the display and associated with the virtual environment based at least in part on the 6DOF pose of the object). 

Consider claim 8. Reddy et al further teaches The wearable device of claim 7, wherein the at least one processor is configured to when executing the instructions, while identifying that the external object is viewed within the display area, display information of the at least one function as associated with the external object on the display area.  (Col. 39 lines 38-41, For instance, the image system may select one or more articles presented on the display and associated with the virtual environment based at least in part on the 6DOF pose of the object).

Consider claim 9. Powederly et al further teaches The wearable device of claim 8, wherein the information of the at least one function is superimposed on the external object, while identifying that the external object is viewed in the display.  (Fig. 27).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
                                                                                                                                                                                                   /MARK EDWARDS/Primary Examiner, Art Unit 2624